     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 1 of 26 Page ID #:206



 1 VICTOR SHERMAN (SBN 38483)
   Law Offices of Victor Sherman
 2 11400 Olympic Blvd., Suite 1500
   Los Angeles, CA 90064
 3 Phone: (424) 371-5930
   Fax: (310) 399-9029
 4 Email: victor@victorsherman.law
 5 Attorneys for Defendant,
   BRADFORD SHEPLEY
 6
                          UNITED STATES DISTRICT COURT
 7
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
   UNITED STATES OF AMERICA,                      } NO. 20-00038-DSF
 9                                                }
                  Plaintiff,                      }NOTICE OF MOTION AND
10                                                }MOTION TO DISMISS COUNT
           v.                                     }TWO OF INDICTMENT;
11                                                }MEMORANDUM OF POINTS
   BRADFORD SHEPLEY,                              }AND AUTHORITIES; EXHIBITS
12                                                }DECLARATIONS
                                                  }
13         Defendant.                             }Date:       May 24, 2021
                                                  }Time:       9:00 a.m.
14 ___________________________________ }Place:                 Courtroom of the Hon.
                                                               Dale S. Fischer
15
   TO THE CLERK OF THE COURT AND TO THE UNITED STATES AND ITS
16
   DESIGNATED ATTORNEY:
17
           PLEASE TAKE NOTICE that on May 24, 2021 at 9:00 a.m., or as soon
18
   thereafter as counsel may be heard, defendant Bradford Shepley will move this
19
   court to dismiss Count Two of the Indictment as being based on insufficient and
20
   incompetent evidence.
21
           The ground for this motion is that the evidence, which fails to prove heroin
22
   was the cause of death, cannot possibly support a lawful and just verdict.
23
           This motion is based on this Notice of Motion and Motion, the records and
24
   files in this case, Rule 12(b) of the Federal Rules of Criminal Procedure, the Due
25
   Process Clauses of the Fifth and Fourteenth Amendments, and on such evidence
26
   and argument as may be presented at a hearing on this motion.
27
28
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 2 of 26 Page ID #:207



 1                                           TABLE OF CONTENTS
 2                                                                                                              Page No.
 3
     Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii
 4
     Memorandum of Points and Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 5
              Facts and Medical Evidence . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 6
                       A.       Defendant’s Experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 7
                       B.       The Amount of Heroin in the Decedent’s Blood was Below
 8                              the Level Typically Found in Fatal Overdoses . . . . . . . . . . . . . 3
 9                     C.       Failure to Rule Out other Substances as a Cause of Death . . . 4
10                     D.       Insufficient Toxicology Data . . . . . . . . . . . . . . . . . . . . . . . . . . 6
11                     E.       The Physical Condition of the Body was Inconsistent with
                                Overdose . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
12
                       F.       Other Potential Causes of Death . . . . . . . . . . . . . . . . . . . . . . . . 8
13
                       G.       The Failure to Preserve the Evidence Has Rendered it
14                              Impossible to Determine the Cause of Death.. . . . . . . . . . . . . . 9
15            Argument
16                     A.       The Toxicology Evidence is Insufficient to Establish
                                a Cause of Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
17
                       B.       In Order to Convict, Heroin Must Have Been the “But-For”
18                              Cause of Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
19                     C.       The Government’s Follow-Up Interview with the County’s
                                Medical Examiner Fails to Clear Up Any Infirmities . . . . . . 13
20
                       D.       The Government Failed to Preserve Critical Evidence . . . . . 14
21
                       E.       The Only Remedy Is to Dismiss Count Two . . . . . . . . . . . . . 17
22
                       F.       The Court Must Hold a Hearing on the Admissibility of the
23                              Toxicological Evidence . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
24
              CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
25
26
27
28

                                                             - ii -
      Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 3 of 26 Page ID #:208



 1                                       TABLE OF AUTHORITIES                                             PAGE
 2 Arizona v. Youngblood,
         488 U.S. 51 (1988) ................................................................................ 14, 16
 3
   Burrage v. United States,
 4       571 U. S. 204 (2014) ................................................................. 11, 12, 14, 15
 5 California v. Trombetta,
         467 U.S. 479 (1984) .............................................................................. 15, 17
 6
   Daubert v. Merrell Dow Pharmaceuticals, Inc.,
 7       509 U.S. 579 (1993) ........................................................................ 20, 21, 22
 8 General Electric Co. V. Joiner,
         522 U.S. 136 (1997) .................................................................................... 22
 9
   Krieger v. United States,
10       842 F.3d 490 (7th Cir. 2016) .................................................................. 15, 16
11 United States v. Barletta,
         644 F.2d 50 (1st Cir. 1981) .......................................................................... 19
12
   United States v. Belcher,
13       762 F. Supp. 666 (W.D. Va. 1991) ............................................................. 16
14 United States v. Belcher,
         769 F. Supp. 201 (W.D. Va. 1991) (dismissing .......................................... 16
15
   United States v. Coia,
16       11 Cir., 1983, 719 F.2d 1120 ....................................................................... 17
17 United States v. Conley,
         859 F. Supp. 909 (W.D. Pa. 1994) .............................................................. 19
18
   United States v. Covington,
19       1969, 395 U.S. 57, 89 S.Ct. 1559, 23 L.Ed.2d 94 ................................. 18, 20
20 United States v. Jones,
         6 Cir., 1976, 542 F.2d 661 ..................................................................... 17, 18
21
   United States v. Korn,
22       5 Cir., 1977, 557 F.2d 1089 ......................................................................... 17
23 United States v. Miller,
         5 Cir., 1974, 491 F.2d 638 ........................................................................... 17
24
   United States v. Shortt Accountancy    Corp.,
25       785 F.2d 1448 (9th Cir. 1986) ................................................................ 18, 19
26 United States v. Solomon,
         753 F.2d 1522 (9th Cir.1985) ....................................................................... 22
27
   University of Tex. Southwestern Medical Center v. Nassar,
28       570 U.S. 338 (2013) ........................................................................ 12, 13, 14

                                                         - iii -
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 4 of 26 Page ID #:209



 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2                              Facts and Medical Evidence
 3         Bradford Shepley moves to dismiss Count Two, which alleges that heroin he
 4 obtained resulted in the death of K.S. The evidence fails to establish a cause of
 5 death, let alone that the cause of death was from heroin that Shepley procured.
 6         The known facts, as established in the record, are that K.S. contacted
 7 Jonathan Lowe at around 2:30 in the afternoon of November 5, 2017 about
 8 procuring some heroin. Lowe later arranged to have defendant Shepley obtain
 9 heroin from Manny’s delivery service, a now-defunct high-volume heroin
10 distributor in the Los Angeles area. Later, a little after 4:00 in the afternoon, K.S.
11 met with Lowe and Shepley.
12         K.S. was last been seen alive at around 11:00 p.m. on November 5,
13 approximately seven hours after purchasing heroin from Lowe.1 When police
14 entered the K.S.’s bedroom at his parents’ home, they encountered a small
15 pharmacy of medications to treat his anxiety, depression, insomnia, panic disorder,
16 opioid dependence, and bipolar disorder. The various pill bottles around the room
17 contained at least ten different medications prescribed by at least four different
18 physicians.
19         All of the bottles contained unused pills.
20         An autopsy was performed on November 7, 2017 with only femoral blood
21 and urine samples having been taken. No bodily tissues or blood from other parts
22 of the body were preserved. Toxicology was performed at National Medical
23 Services Laboratory using the femoral blood samples only. The results of that
24 testing – 88 ng/mL of free morphine – was considerably below the typical blood
25
26         1
           In addition to the lack of evidence that heroin was the cause of death, the
27 defendant is unaware of any evidence that establishes a connection between the
   heroin submitted for toxicological analysis and the specific heroin that K.S.
28
   purchased through Lowe.

                                               1
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 5 of 26 Page ID #:210



 1 concentration found in cases of fatal overdose. Nonetheless, the Ventura County
 2 Medical Examiner identified “heroin intoxication” as the cause of death.
 3 Additional testing, using the same femoral blood sample was performed by Alere
 4 Forensics, which detected a similarly low-level of the metabolites associated with
 5 heroin use.
 6 A.      Defendant’s Experts
 7         To assist with understanding the results of medical tests Defendant retained
 8 the services of two esteemed toxicologists, Marvin Pietruszka, M.D., M.Scd.,
 9 F.C.A.P. and John Treuting, Ph.D., to review the medical findings and offer their
10 opinions.
11         Dr. Pietruszka, who has degrees in both medicine and law, has also done
12 postgraduate work in toxicology and applied toxicology. He has served on the
13 American Board of Pathology, the American Board of Preventive Medicine, and
14 the American Board of Forensic Toxicology. At present, he serves as the Director
15 or Medical Director at Del Carmen Medical Center, Psychemedics Inc. Toxicology
16 Laboratory, and H.I.B.M. Genetics Research Laboratory. He also teaches as a
17 Clinical Associate Professor of Pathology at the University of Southern California,
18 Keck School of Medicine. He was awarded the Keck School of Medicine
19 Professor of the Year in both 2002 and 2004. Since 1976, he has published 27
20 books and articles in both English and Spanish.
21         Dr. Treuting has a Ph.D. in clinical and forensic toxicology from the
22 Medical College of Virginia. He also holds degrees in pharmacy and medicinal
23 chemistry. He is licensed in California as a Clinical Toxicologist Scientist. Dr.
24 Treuting started his career in the military where he was attached to William
25 Beaumont General Hospital in El Paso, Texas, and directed a clinical/forensic
26 toxicology laboratory. After returning to civilian life, he spent much of the 1970s
27 in Texas where he worked as a researcher, toxicologist and Assistant Professor.
28 After moving to California in 1981, Dr. Treuting served in management at a

                                              2
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 6 of 26 Page ID #:211



 1 number of laboratories. In 1992, he became the President and CEO of Forensic
 2 Toxicology Associates, a subsidiary of Pacific Toxicology Laboratories in Los
 3 Angeles, California. In this capacity he regularly provided expert witness
 4 testimony and litigation support to the San Diego District Attorney’s Office. Since
 5 2006, Dr. Treuting has served as a consulting toxicologist to a number of
 6 organizations, including the California Medical Board.
 7         In their reports, Doctors Pietruszka and Treuting independently concluded
 8 that the blood sample evidence was inconclusive and inconsistent with the levels of
 9 morphine intoxication that is found when death more often occurs. Because of
10 this, Dr. Pietruszka states that “the specific cause of death in this case cannot be
11 definitively determined.” Exhibit A. Dr. Pietruszka specifically disagreed with
12 Dr. Christopher Young, the Chief County Medical Examiner, who opined as to the
13 cause and manner of death. According to Dr. Pietruszka, Young’s diagnosis was
14 conclusory and “not supported by clinical, autopsy, or toxicologic findings.” Id.
15         Consistent with Dr. Pietruszka, Dr. Treuting relates that “the low levels of
16 the metabolites in the blood make it impossible to determine that heroin was the
17 cause of death.” Exhibit B.
18         In addition to the reports that they submitted under their own names,
19 Pietruszka and Treuting submitted a joint summary of the reasons why they find
20 that the toxicology results are scientifically and medically insufficient to prove that
21 heroin was the cause of death in this case. Exhibit C.
22 B.      The Amount of Heroin in the Decedent’s Blood Was Below the Level
23         Typically Found In Fatal Overdoses
24         Dr. Treuting notes that the free morphine levels found in K.S.’s blood, 88
25 ng/ml, was considerably less than the average concentration found in overdose
26 deaths. Exhibit B. The literature on the subject establishes that the most reliable
27 predictor for overdose death is when a user’s blood-level concentration exceeds
28 240 ng/ml of unconjugated morphine levels. See Exhibit B (citing Jones,

                                               3
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 7 of 26 Page ID #:212



 1 Concentrations of free morphine in peripheral blood after recent use of heroin in
 2 overdose deaths and apprehended drivers (J. Foren.Sci. 2011); Spiehler,
 3 Computer-assisted interpretation in forensic toxicology: morphine-involved
 4 deaths, 34(5) J.Foren.Sci. at 1104-1115 (1989). Id.
 5         According to Dr. Pietruszka, the extremely low level of heroin metabolites
 6 found in the blood sample suggests that the heroin had significantly metabolized
 7 by the time death occurred. Exhibit A. It was thus critical that an alternate cause
 8 of death should have been considered.
 9         Mr. Sands’ morphine level was recorded at .08 mg/L, more than 3 to 4
10         times less than the average decedent’s morphine level in the published
11         literature. Similar levels are also described in other studies. The
12         significance of the very low metabolites is that the risk of opiate
13         induced respiratory depression is markedly reduced, thus, reducing the
14         risk of death.
15 Exhibit A.
16         Dr. Pietruszka observed that the characteristic autopsy findings of heroin
17 users were either not identified in this case or, worse, were not considered. For
18 example, “The absence of such basic autopsy findings as miotic pupils and
19 peripheral cyanosis and the finding of borderline pulmonary edema raises concern
20 regarding the accuracy of the diagnosis of opioid (heroin) intoxication.” Id.
21 C.      Failure to Rule Out other Substances as a Cause of Death
22         As noted, there were at least ten other medications found at the death scene
23 along with narcotics paraphernalia. Both doctors found it particularly
24 disconcerting that the toxic effects of polypharmacy were not considered.
25 Commenting on what the superficial examination conducted by Christopher
26 Young, the Ventura County Chief Medical Examiner, Dr. Pietruszka was stunned
27 that “Dr. Young’s cause of death appears to be based solely upon the presence of
28 low levels of heroin metabolites.” As an example, Dr. Pietruszka points out that

                                               4
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 8 of 26 Page ID #:213



 1 K.S. had been prescribed multiple medications that had a potential for causing a
 2 cardiac arrhythmia. Yet, the risk of a fatal arrhythmia in association with bipolar
 3 disorder was never considered as a cause of death, even though clinical evidence
 4 correlates arrhythmias with bipolar disorder.
 5         For the same reasons, Dr. Treuting found that insufficient examination and
 6 testing had been performed to opine on the cause of death. Among the multiple
 7 prescription bottles found in the room were bottles containing olanzapine,
 8 trazadone, quietiapine and aripiperazole, all of which affect the neurotransmitter,
 9 serotonin. Treuting advises that adverse drug-drug interactions could cause
10 serotonin toxicity or a serotonin storm, which are life-threatening syndromes.
11 Exhibit B.
12         Dr. Pietruszka emphasizes that the effect of drugs in combination can be
13 markedly distinct from the way users respond to individual drugs.
14         When combined with the cardiac effects of atypical antipsychotics and
15         anti-depressant medications, the substance abuser is placed at a
16         significant increased risk of sudden cardiac death. This risk is
17         independent of the death risk of heroin administration.
18 Exhibit A. This accords with Dr. Treuting’s belief that the other substances in the
19 decedent’s blood should have been ruled out as a cause of death.
20         In addition to his addiction and historic tolerance to heroin, other
21         significant contributory factors to consider include his preexisting
22         mental health issues and the use of multiple antidepressant
23         medications, which were prescribed by several different physicians.
24         Any of these other drugs could have created significant adverse
25         drug-drug interactions producing serotonin toxicity or a serotonin
26         storm, which can be life threatening.
27 Exhibit B.
28         In agreement, Dr. Pietruszka feels strongly that, based on the weak evidence

                                               5
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 9 of 26 Page ID #:214



 1 of heroin overdose as the cause of death, alternative causes should have been
 2 considered. Pointing out that the autopsy finding of pulmonary congestion
 3 suggests that death was sudden, this observation is consistent with a fatal cardiac
 4 arrhythmia. Exhibit A. Because the laboratory failed to examine other likely
 5 causes of death, Dr. Pietruszka does not believe that it is possible to conclusively
 6 point to a cause of death:
 7         It is my opinion that the specific cause of death in this case cannot be
 8         definitively determined. Much consideration should be given to the
 9         potential for the atypical psychotic and antidepressant medications as
10         a potential cause of sudden cardiac death from medications that Mr.
11         Sands has been prescribed. The characteristic observational findings
12         for heroin toxicity were not observed at the time of autopsy.
13 Id.
14 D.      Insufficient Toxicological Data
15         Dr. Treuting found it particularly disturbing that the laboratories only
16 analyzed femoral blood and never collected samples of vitreous humor, liver,
17 kidney or brain tissues. Exhibit B.
18         According to Dr. Treuting, the failure to collect additional blood and tissue
19 samples was contrary to his training as a medical examiner to obtain a more
20 accurate interpretation of the effects of drug use on the decedent. Treuting found
21 the minimal collection of samples to be remarkably inadequate. He was even more
22 surprised to see that a urine sample was collected but was never tested. The failure
23 to perform broader testing and to rule out other causes of death is only all the more
24 disconcerting in light of low concentrations of opiates actually found in blood
25 testing. Treuting explains that the lack of basic medical information from the
26 toxicology screen makes it scientifically impossible to reach a conclusion about the
27 cause of death.
28         In a distribution study that included other tissues including liver,

                                               6
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 10 of 26 Page ID #:215



 1         vitreous humor and urine, such a multi-specimen analytical approach
 2         would have afforded a more meaningful andꞏthorough evaluation in
 3         this forensic investigation. Vitreous humor is useful. for determining
 4         6-MAM and morphine levels.
 5 Id.
 6         In fact, Dr. Treuting reports that the liver is the primary tissue for use in
 7 post- mortem toxicological analyses because it is the body organ where most drugs
 8 and toxicants are metabolized. Id. In this case, the Medical Examiner’s report
 9 indicates that the liver was removed and weighed. No sample, however, was taken.
10 As a result, the organ that could have provided a wealth of information on the
11 cause of death in an alleged overdose case was simply ignored. Exhibit C.
12 E.      The Physical Condition of the Body Was Inconsistent with Overdose
13         It is not just that the toxicology reports are fatally inconclusive, the
14 examination of the body provided clues that overdose was not the cause of death.
15 As Dr. Pietruszka observes:
16         The readily identifiable miotic pupils of opiate medication usage and
17         the finding of cyanotic fingernails resulting from respiratory
18         insufficiency were not observed at autopsy. The absence of such basic
19         autopsy findings as miotic pupils and peripheral cyanosis and the
20         finding of borderline pulmonary edema raises concern regarding the
21         accuracy of the diagnosis of opioid (heroin) intoxication.
22 Exhibit A.
23         Pietruszka further explains that the common physical indicators of heroin
24 use were not observed to have been present during the autopsy.
25         Of significance, the most common anatomic autopsy findings of
26         heroin usage were not encountered. These include the presence of
27         birefringent crystals in lung or liver, pneumonia, hepatic steatosis,
28         coronary artery and aortic atherosclerosis, hepatitis, myocardial

                                                7
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 11 of 26 Page ID #:216



 1         fibrosis, cerebral edema, miosis (pinpoint pupils) and cyanosis.
 2 Id.
 3         Based on these observations, both Dr. Pietruszka and Dr. Treuting strongly
 4 agree that a competent examiner would have ruled out other causes of death.
 5 Heroin overdose typically causes death by depressing the respiratory system.
 6 However, in the case of K.S., he did not show physical signs of anoxia at the time
 7 of death. The fact that K.S. did not present with physical markers consistent with
 8 heroin abuse made it imperative to look for other causes of death.
 9 F.      Other Potential Causes of Death
10         In addition to the likelihood that K.S. succumbed to the cocktail of
11 medications that he was taking at the time of his death, the evidence indicates other
12 possible causes of death that should have been investigated. Among them, Dr.
13 Pietruszka points out a clinically documented correlation between bipolar disorder
14 and cardiac arrhythmia. This is in addition to the known effects of several of the
15 medications K.S. was taking that cause arrhythmia as a side effect or in
16 combination with other drugs. The presence of ten prescription drugs along with
17 narcotics presents a very complicated pharmacological picture. Dr. Pietruszka
18 explains:
19         In this case, a number of alternative causes of death must be
20         considered. This would include the risk of a fatal cardiac arrhythmia.
21         In this case, the actual history of drug use is not known. It is also not
22         uncommon for drug users to have used a broad variety of drugs, even
23         years prior to their deaths. A history of prior drug use places the
24         individual at an increased risk of suffering a sudden cardiac death
25         from a fatal cardiac arrhythmia. The autopsy finding of pulmonary
26         congestion suggests that death was sudden as in the case of a fatal
27         cardiac arrhythmia.
28 Exhibit A.

                                               8
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 12 of 26 Page ID #:217



 1         In addition, Dr. Pietruszka considers that the decedent’s overall physical
 2 fitness combined with any number of the medications he was prescribed could be
 3 an independent cause of death.
 4         Also not considered as a potential cause of premature death is the role
 5         of low cardiorespiratory fitness in drug users. Drug use is known to
 6         impair cardiac autonomic regulation and heart rate variability in
 7         response to stressors. When combined with the cardiac effects of
 8         atypical antipsychotics and anti-depressant medications, the substance
 9         abuser is placed at a significant increased risk of sudden cardiac death.
10         This risk isindependent of the death risk of heroin administration and
11         would explain, in part, the substantially greater risk of mortality of
12         heroin users when compared to the general population.
13 Id.
14 G.      The Failure to Preserve the Evidence Has Rendered it Impossible to
15         Determine the Cause of Death
16         Based on Dr. Pietruszka and Dr. Treuting’s findings, it is clear that heroin
17 has not been shown to be the cause of death in this case. This is particularly
18 unsettling in light of the fact that the samples have been destroyed. Inasmuch as
19 defendants’ experts have found that the low levels of metabolites found in K.S.
20 blood make it impossible to determine the cause of death, the onus of the failure to
21 preserve the evidence for further testing should be held to be upon the government.
22         In this regard, it is significant that the government was well aware of both
23 the importance of retaining a sample for the defense and the laboratory’s policy of
24 destroying samples after two years. This had all come up before – in April 2019 –
25 when an attorney for another defendant inquired about obtaining a sample, the
26 government was advised at that time about the laboratory’s retention policy.
27         Also, at that very same time, the government was well aware that it intended
28 to charge Bradford Shepley and that the blood sample would be a central piece of

                                               9
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 13 of 26 Page ID #:218



 1 evidence. In fact, it now appears that the government intends to rely entirely on
 2 the inadequate testing performed in 2017. Nonetheless, the government declined
 3 to preserve the blood evidence that it now intends to argue will prove Shepley’s
 4 guilt – in spite of the low level of heroin metabolites and failure to consider other
 5 causes of death. Dr. Treuting laments how the loss of this evidence has made it
 6 impossible to determine the cause of death.
 7         Had the decedent’s specimens been retained and not destroyed before
 8         the case was closed, it would have permitted the defendant to initiate
 9         his own independent toxicology testing. Unfortunately, any
10         remaining samples were destroyed prior to Bradford Shepley’s
11         indictment.
12 Exhibit B.
13                                        Argument
14 A.      The Toxicology Evidence Is Insufficient to Establish a Cause of Death
15         As this case stands, the government intends to argue that the heroin that K.S.
16 allegedly obtained through Shepley was the cause of K.S.’s death based solely on
17 evidence that K.S. had used heroin. As defendant’s experts explain, it is
18 impossible to draw the conclusion that heroin was a cause of death based on the
19 evidence collected. In fact, the low level of metabolites concentrated in the
20 decedent’s blood strongly suggests another cause of death.
21         This failure of evidence would be less consequential if anyone had the
22 ability to perform proper testing, using standardized samples and ruling out other
23 causes of death. Neither is possible, however, because of the way that the
24 scientific evidence was handled in this case. First only femoral blood and urine
25 samples were obtained, leaving uncollected any samples of vitreous humor or liver,
26 kidney or brain tissues. As Dr. Treuting points out, the liver tissue, in particular,
27 could have been invaluable. Exhibit B. Then, neither laboratory that performed
28 testing ever examined the urine sample. Now, only after Shepley has been charged

                                               10
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 14 of 26 Page ID #:219



 1 more than two years after the fact, there are no samples available to test – even
 2 though the tests that were performed showed only a very weak correlation between
 3 K.S.’s heroin consumption and his death. Nevertheless, it is based on this evidence
 4 that the government intends to go to trial and seek to impose an exorbitant sentence
 5 on a drug addict who was the alleged hapless middle-man for a transaction
 6 involving less than a gram of heroin.
 7         This charge is as outrageous as it is unsupported by the evidence. The only
 8 thing more repugnant is the government’s willingness to go forward with this
 9 faulty evidence, knowing that the destruction of the evidence means that the
10 defendant has no ability to properly test it.
11 B.      In Order to Convict, Heroin Must Have Been the “But-For” Cause of
12         Death
13         The Supreme Court has held that in cases of death by heroin intoxication,
14 the use of heroin must be shown to have been the“but for” cause of death. Burrage
15 v. United States, 571 U. S. 204, 218-19 (2014). In Burrage, the Court reversed
16 after finding as a matter of law that the evidence failed to show that heroin use was
17 the but-for cause of the death or injury. Id. At least part of the reason why it
18 heroin could not be determined to be the cause of death was because of the
19 presence of several other drugs in the decedent’s blood. Id. at 207. By contrast,
20 K.S. was not tested for other drugs, despite the abundant evidence of polysubstance
21 abuse at the death scene.
22         In concluding that heroin must be more than a mere contributing factor in a
23 death, the Supreme Court relied on the language used in the statute, which requires
24 that death result from heroin use. It is not enough the heroin may have facilitated
25 the death in some amorphous measure.
26         The language Congress enacted requires death to “result from” use of
27         the unlawfully distributed drug, not from a combination of factors to
28         which drug use merely contributed. Congress could have written

                                              11
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 15 of 26 Page ID #:220



 1         §841(b)(1)(C) to impose a mandatory minimum when the underlying
 2         crime “contributes to” death or serious bodily injury, or adopted a
 3         modified causation test tailored to cases involving concurrent
 4         causes…
 5 Id. at 216. In the view of the Court, any effort to modify the “but-for” test in order
 6 to apportion causation will prove unwieldy and, worse still, will produce arbitrary
 7 outcomes.
 8         Is it sufficient that use of a drug made the victim's death 50 percent
 9         more likely? Fifteen percent? Five? Who knows. Uncertainty of that
10         kind cannot be squared with the beyond-a-reasonable-doubt standard
11         applicable in criminal trials or with the need to express criminal laws
12         in terms ordinary persons can comprehend.
13 Id. at 218. As the Court recognized, the statute cannot be satisfied by merely
14 showing that a person died while intoxicated, or as was the case here, that the
15 decedent had a nonlethal concentration of metabolites in his blood. To the
16 contrary, Burrage holds that it is essential to a prosecution that it be proven that, in
17 the absence of the heroin use, the person would be alive. The government’s
18 evidence, which fails to account for other likely causes of death, fails to meet this
19 standard.
20         Accordingly, unless the evidence is sufficient to support a finding of but-for
21 causation beyond a reasonable doubt, the charge should never be submitted to a
22 jury. As defendant’s experts have established, the evidence in this case cannot
23 meet that standard. Simply showing that heroin was in K.S.’s blood is wholly
24 incapable of proving “‘that the harm would not have occurred’ in the absence
25 of—that is, but for—the defendant's conduct.” Id. at 211 (citing University of Tex.
26 Southwestern Medical Center v. Nassar, 570 U.S. 338, 346 (2013)).
27 C.      The Government’s Follow-Up Interview with the County’s Medical
28         Examiner Fails to Clear up Any Infirmities

                                               12
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 16 of 26 Page ID #:221



 1         The only thing that the government’s follow-up interview with Dr .
 2 Christopher Young, Ventura County’s Chief Medical Examiner, is how little he is
 3 concerned with the quality of the evidence. When Young was interviewed on
 4 December 3, 2020, he claimed to have nothing to add or change in his original
 5 findings, despite the evidence that the amount of heroin was insufficient to cause
 6 overdose and the failure to investigate other causes of death. Exhibit E. While Dr.
 7 Young claims that poly-drug testing was performed, there is no evidence of this
 8 other than that a third-party test incidentally showed that quetiapine, a medication
 9 to treat bipolar disorder, was also present. Id. It would also appear that the
10 Medical Examiner’s opinion is based entirely on the National Medical Service
11 analysis, which tested only for barbiturates, cannabinoids, salicylates, acetone,
12 ethanol, isopropanol, and methanol, none of which would have turned up the
13 pharmacy of strong medications that K.S. was using at the time of his death.
14         Clearly, there was no consideration mention of drug interactions, and Dr.
15 Young candidly admits that he is unaware that there is clinical evidence of sudden
16 death among bipolar patients. Id. Apparently, Dr. Young is also unaware of
17 clinical research, such as that performed by psychiatrist Pao-Huan Chen, who
18 found that the risk of sudden cardiac death is remarkably high in patients with
19 bipolar disorder, especially when, like K.S., they are under 30 years old.
20 Statistically, about one percent of bipolar patients experienced sudden cardiac
21 death. See Chen P, Tsai S., et. al., Incidence and risk factors of sudden cardiac
22 death in bipolar disorder across the lifespan, Sept. 2020, Journal Affect Disorder,
23 at pp. 210-217. Nor was he aware of the work by Mehmet Gurkan Gurok that
24 specifically seeks to correlate risks from bipolar disorder with death. As Dr. Gurok
25 notes, “ In patients with BD, the risk of mortality associated with CVD has been
26 reported to be 8 times higher in patients younger than 40 years of age compared to
27 the general population.” Gurok MG, et. al., QT and P-wave dispersion during the
28 manic phase of bipo1ar disorder, Jul 3, 15 Neuropsychiatric Dis Treat at pp.

                                             13
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 17 of 26 Page ID #:222



 1 1805-1811. Among the collateral factors associated with death are smoking,
 2 unhealthy diet, and lack of exercise, in addition to the drug use, including those to
 3 treat the disorder, and metabolic issues involved in the pathophysiology of bipolar
 4 disorder. Id.
 5         Dr. Young’s defense of his conclusion falters insofar as he fails in any way
 6 to tie the observed amount of heroin in the decedent’s blood to his death. Nor does
 7 it appear that investigators were interested in confirming Young’s results. While
 8 Dr. Young seemed to acknowledge that the morphine concentrations were at pre-
 9 morbid levels, he opined, nevertheless, that “very high levels of heroin do not need
10 to be detectable in heroin overdose deaths.” Id, While this may be true, it doesn’t
11 amounts to more than a claim that heroin could have been a contributing factor in
12 the death. Under Burrage, such a prosecution is prohibited. Finding that the drugs
13 defendant supplied contributed to the victim's death or injury is not at all the same
14 as finding that it was a but-for cause. 571 U.S. at 206.
15         Because Dr, Young’s evidence shows only that heroin could have been one
16 factor contributing to the death of K.S., it is legally insufficient to prove the charge
17 in Count Two. Now that the physical evidence has been destroyed, there is no way
18 to determine with any legal certainty how K.S. died.
19 D.      The Government Failed to Preserve Critical Evidence
20         In light of the importance of these samples and the fact that Shepley was
21 unrepresented by counsel and had no notice of the charges when the samples were
22 destroyed, the failure to preserve this essential evidence amounted to bad faith.
23 Arizona v. Youngblood, 488 U.S. 51, 58 (1988). This was tantamount to a “a
24 calculated effort to circumvent the disclosure requirements established by Brady v.
25 Maryland.” California v. Trombetta, 467 U.S. 479, 488 (1984).2 The duty to
26
27
           2
            “The capacity to preserve breath samples is equivalent to the actual
28
     possession of samples.” Trombetta, 467 U.S. at 488 n.7.

                                               14
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 18 of 26 Page ID #:223



 1 preserve evidence comes into play when the evidence in question “might be
 2 expected to play a significant role in the suspect's defense.” Id. at 489.
 3         To meet this standard of constitutional materiality ..., evidence must
 4         both possess an exculpatory value that was apparent before the
 5         evidence was destroyed, and be of such a nature that the defendant
 6         would be unable to obtain comparable evidence by other reasonably
 7         available means.
 8 Id.
 9         In this case, the defendant’s guilt or innocence may very well turn on this
10 singular piece of evidence – the blood of the decedent at the time of death – that
11 cannot possibly be obtained by any other means. The government was well aware
12 of this, just as it was of Shepley’s imminent prosecution – when it was given notice
13 that the sample would be destroyed and did nothing to preserve Shepley’s rights.
14 Exhibit D. While this evidence had the ability to suggest guilt, it also had the
15 ability to be exculpatory, either by showing another cause of death or that the
16 heroin that caused the overdose did not come from Shepley.
17         Unless, it can be shown that the defendant could not have survived the
18 amount of drugs ingested or that all other likely causes of death have been ruled
19 out, it is impossible to demonstrate that a heroin overdose was a but-for cause of
20 death. As courts have emphasized, the problem is that only testing for one drug in
21 the decedent’s system “in a landscape requiring but-for causation, makes a
22 difference.” Krieger v. United States, 842 F.3d 490, 505 (7th Cir. 2016). This was
23 the core problem in Burrage . The deceased had taken multiple drugs, and there
24 was no way to opine from the evidence that the death would not have occurred if
25 the decedent had not used heroin.
26         It’s the same here. There is no evidence that the dose of heroin that K.S.
27 used killed him. All the evidence shows is that he used heroin before he died. As
28 the defendant in Krieger pointed out, “if before any testing or investigation there is

                                              15
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 19 of 26 Page ID #:224



 1 a 50% chance a victim died from Drug A and a 50% chance the same person died
 2 from Drug B, can causation determination be made if only Drug A was tested?”
 3 Id.
 4         While Youngblood requires bad faith when there has been spoliation of
 5 certain kinds of evidence, the prosecution in Youngblood “did not attempt to make
 6 any use of the [lost evidence] in its own case in chief.” United States v. Belcher,
 7 762 F. Supp. 666, 672 (W.D. Va. 1991) (citing Youngblood, 488 U.S. at 56). Nor
 8 was the destroyed evidence in Youngblood “absolutely crucial and determinative to
 9 this prosecution's outcome.” Id.; see also United States v. Belcher, 769 F. Supp.
10 201, 204 (W.D. Va. 1991) (dismissing indictment for due process violation). By
11 contrast, the prosecution cannot proceed with Count Two of the indictment against
12 Shepley without using the fruits of the destroyed blood evidence in its
13 case-in-chief. The same evidence will undeniably be determinative of the
14 prosecution’s outcome. Under such circumstances, bad faith need not be proved
15 because the facts speak for themselves and the due process violation is manifest.
16 Id.
17         If any party is to bear the burden or prejudice from the destruction of
18 evidence in this case, it should be the government, which was well aware that it
19 intended to indict Bradford Shepley even as it allowed the very evidence on which
20 it relied to be purged from the case. With the government now seeking to hold
21 Shepley responsible for a death, even though its evidence is equivocal at best about
22 the cause, the court should and must dismiss the charge in Count Two. Because it
23 is clear that the toxicological evidence is insufficient to prove the charge, the
24 allegation should not be brought to trial.
25         Where the importance of the evidence was clear and likelihood that the
26 defense would need to independently test it was manifest, it was misconduct to
27 knowingly allow essential evidence to be taken from the defense. Trombetta, 467
28 U.S. at 485 (“defendant has a constitutionally protected privilege to request and

                                                16
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 20 of 26 Page ID #:225



 1 obtain from the prosecution evidence that is either material to the guilt of the
 2 defendant or relevant to the punishment to be imposed”).
 3          Because the toxicology reports do not establish a cause of death and the
 4 government’s inaction has made further testing possible, there is no equitable
 5 remedy or disposition short of dismissing charge for lack of evidence.
 6 E.       The Only Remedy Is to Dismiss Count Two
 7          Under Rule 12(b) of the Federal Rules of Criminal Procedure, this Court
 8 may entertain any defense raised in a pretrial motion “which is capable of
 9 determination without the trial of the general issue.” While the issue of the cause
10 of death is ostensibly factual in that it relates to the sufficiency of the evidence, it
11 also presents manifestly justiciable legal issues.
12          A pretrial motion is generally “capable of determination” before trial
13          if it involves questions of law rather than fact. United States v. Korn, 5
14          Cir., 1977, 557 F.2d 1089, 1090; United States v. Jones, 6 Cir., 1976,
15          542 F.2d 661, 664; United States v. Miller, 5 Cir., 1974, 491 F.2d 638,
16          647. However, “a district court may make preliminary findings of fact
17          necessary to decide the questions of law presented by pre-trial
18          motions so long as the court's findings on the motion do not invade
19          the province of the ultimate finder of fact.” Jones, 542 F.2d at 664
20          (footnote omitted). See United States v. Coia, 11 Cir., 1983, 719 F.2d
21          1120, 1123. As the ultimate finder of fact is concerned with the
22          general issue of guilt, a motion requiring factual determinations may
23          be decided before trial if “trial of the facts surrounding the
24          commission of the alleged offense would be of no assistance in
25          determining the validity of the defense.” United States v. Covington,
26          1969, 395 U.S. 57, 60, 89 S.Ct. 1559, 1561, 23 L.Ed.2d 94 . See 8
27          Moore's ¶ 12.04[1] at 12–39 (1985).
28 United States v. Shortt Accountancy Corp., 785 F.2d 1448, 1452–53 (9th Cir.

                                                17
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 21 of 26 Page ID #:226



 1 1986).
 2         In as much as there is no more toxicology testing to be performed, the facts
 3 are fixed. The Court is thus presented with the question of whether the mere
 4 presence of heroin in the decedent’s blood, at a level considerably below that
 5 ordinarily considered lethal, is sufficient evidence by which a jury could do
 6 anything more than guess at the cause of death. It must also consider the presence
 7 of numerous other drugs, as the Supreme Court did when it held in Burrage that
 8 one substance could not be found to be the but-for cause of death. In
 9 contemplation of any doubts, the Court must further consider that the reason a
10 factual record cannot now be better developed is because the government disposed
11 of the very evidence on which it seeks to base the defendant’s conviction.
12         Allowing the government to proceed with Count Two not only tempts an
13 unjust conviction, it also threatens that such a conviction will have been unfairly
14 won. While the evidence strongly suggests another cause of death, the government
15 has deprived Mr. Shepley of the means to prove it.
16         It is for reasons of judicial economy and fairness to defendants that district
17 courts “are directed to dispose of all motions before trial if they are capable of
18 determination without trial of the general issue.” United States v. Jones, 542 F.2d
19 661, 664–65 (6th Cir. 1976). A pretrial motion to dismiss need not purely raise a
20 question of law so long as the court is capable of making preliminary findings of
21 fact that do not invade the province of the ultimate finder of fact. Id. In this
22 instance, the defendant is not asking the court to assess a defense. Rather, the
23 defendant is seeking to have the court act as a gatekeeper to determine whether the
24 sufficiency and reliability of the evidence is enough to support a conviction. If not,
25 the Court has a responsibility to protect due process by dismissing spurious
26 charges.
27         So long as an issue is capable of determination without the trial of the
28 general issue, it is appropriate for adjudication by pretrial motion. United States v.

                                              18
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 22 of 26 Page ID #:227



 1 Barletta, 644 F.2d 50, 57–59 (1st Cir. 1981). Certainly, if the Court is aware of the
 2 totality of the evidence and its infirmities, it can determine whether based on such
 3 evidence, it would allow a jury’s conviction to stand. If not, it is in the interest of
 4 justice, as well as propriety, to dismiss an insufficient charge as early as possible.
 5 Even when an issue is not entirely segregable from the evidence to be presented at
 6 trial, the court, in its discretion, may choose not to defer it and find it appropriate
 7 for determination by motion. Certainly, that is the case when the issue of the
 8 sufficiency of the proof is impossible to adjudicate based on the qualitative
 9 deficiency of the evidence itself. As the expert evidence sets forth, the toxicology
10 and medical report show only that K.S. had used heroin at the time of his death.
11 Although significant medical evidence, such as the lack of evidence of respiratory
12 failure, indicate another cause of death, this critical avenue of investigation can not
13 be taken because the evidence was destroyed before Shepley was ever even
14 indicted.
15         Even if a an issued raised in a pretrial motion does overlap with trial
16 evidence, the court may yet consider a pretrial motion to dismiss when review of a
17 substantial portion of that evidence is not required. Shortt Accountancy, 785 F.2d
18 at 1452 (citing United States v. Barletta, 644 F.2d 50, 57–58 (1st Cir. 1981)).
19         Importantly, the Court can rule on this motion while assuming the basic facts
20 set out in the indictment are true. At least for purposes of this motion, the
21 defendant is not challenging the core allegation that he was involved in procuring
22 heroin for K.S. Accordingly, Shepley is not challenging the facts surrounding the
23 commission of the alleged offense. Rather, he merely seeks to have the court
24 “resolve issues of fact peculiar to the motion.” United States v. Conley, 859 F.
25 Supp. 909, 928 (W.D. Pa. 1994) (citing United States v. Covington, 395 U.S. 57,
26 60 (1969)). Under Rule 12(b), the Court is fully authorized to find as a matter of
27 law that the evidence is too equivocal and fails to establish a but-for cause of death
28 when other probable causes were never considered or ruled out. Because the state

                                               19
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 23 of 26 Page ID #:228



 1 of this evidence is inadequate to convict beyond a reasonable doubt, its
 2 admissibility and weight can and should be determined at this time.
 3         In this case, the sum of the evidence is contained in the report of the medical
 4 experts who have examined the toxicology results. The Court has merely to review
 5 scientific facts to see if the evidence is sufficient to present a jury question. If it is
 6 not, or is simply too deficient to permit a fair trial, it is defendant’s position that
 7 the only reasonable course of action is to dismiss the indictment.
 8 F.      The Court Must Hold a Hearing on the Admissibility of the Toxicological
 9         Evidence
10         If the Court is not convinced that evidence should be admitted, it must hold a
11 hearing under Rule 702 of the Federal Rules of Evidence to determine whether the
12 evidence meets the basic rules of admissibility and adheres to the standards of
13 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993). Under Rule
14 702, expert testimony will only be admitted if the testimony will assist the trier of
15 fact (subd. (a)); and is based on sufficient facts or data (subd, (b)), and derives
16 from reliable principles and methods (subd. (c)) that were applied to the facts of
17 the case (subd. (d)).
18         As a hearing will show, the Medical Examiner’s conclusions about the cause
19 of death are clearly inadmissible under Section 702. Most importantly, it fails the
20 very first criterion because the toxicology report is based on insufficient facts
21 (femoral blood alone) and produced inadequate data. While it may be that “very
22 high levels of heroin do not need to be detectable in heroin overdose deaths,” as
23 Dr. Young claims, it is patently illogical to draw the conclusion that the presence
24 of a non-lethal level of heroin can be legally or scientifically posited as a cause of
25 death, let alone a but-for cause. Under the government’s test, if someone happens
26 to die while on heroin, no matter the quantity, the person who allegedly sold it will
27 be responsible for the death. Not only does this make a mockery of causation, it
28 takes a Russian Roulette approach to charging decisions where luck, rather than

                                                20
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 24 of 26 Page ID #:229



 1 responsibility, determines culpability.
 2         The other 702 factors also make Young’s opinion inadmissible. In this case,
 3 Young has opined that heroin was the cause of death despite medical evidence that
 4 is equivocal at best. There is no way that such ambiguous expert testimony could
 5 have any use in establishing the but-for cause of death beyond a reasonable doubt.
 6 As even Young appears to admit, the amount of heroin in the decedent’s blood was
 7 not at a very high level.
 8         Under Daubert, this court is a gatekeeper, deciding whether evidence is
 9 competent to prove a matter of consequence to the proceeding. 509 U.S. at 597. In
10 fact, the primary question that Rule 702 and Daubert ask is whether “scientific,
11 technical, or other specialized knowledge will assist the trier of fact to understand
12 the evidence or to determine a fact in issue." Id. at 589. Daubert assigns the trial
13 judge “the task of ensuring that an expert's testimony both rests on a reliable
14 foundation and is relevant to the task at hand.” Id. at 597. Dr. Young’s conclusion
15 as to the cause of death does not meet either criteria. First, it does not rest on a
16 reliable foundation because the amount of heroin in the decedent’s blood was well
17 below that ordinarily found in cases of overdose. The opinion also cannot be
18 deemed relevant because it amounts only to a finding that heroin could have a
19 contributing cause of death because it was merely present. The failure to rule out
20 other likely causes of death under this factual scenario renders Young’s testimony
21 far more misleading than relevant with respect to determining a cause of death.
22         The factors that Daubert identifies demonstrate that this evidence is
23 hopelessly flawed and should not be admitted. For example, Daubert asks whether
24 the theory has been tested and subjected to peer review and publication. Id. at 593.
25 In this case, Dr. Young’s conclusion that heroin was the cause of death is at odds
26 with the peer reviewed literature that uses a much higher concentration of heroin to
27 identify it as the cause of death. Likewise, relying on a sub-lethal dose of heroin as
28 the cause of death can only produce an exponential potential rate of error. Id. at

                                               21
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 25 of 26 Page ID #:230



 1 593.
 2         Daubert was followed in the Supreme Court by General Electric Co. v.
 3 Joiner, 522 U.S. 136 (1997). Joiner specifically involved a situation, such as that
 4 in this case where there is a disconnect between the scientific evidence and the
 5 expert’s conclusion. “[N]othing in either Daubert or the Federal Rules of
 6 Evidence requires a district court to admit opinion evidence that is connected to
 7 existing data only by the ipse dixit of the expert. A court may conclude that there is
 8 simply too great an analytical gap between the data and the opinion proffered.” Id.
 9 at 146. As is the case here, the court can find that the proffered expert opinion is
10 not supported by the relevant scientific literature. Evidence that heroin could have
11 contributed to the death is not at all the same as finding that it was the but-for
12 cause of death. Permitting testimony that confuses the two standards can only lead
13 to a miscarriage of justice.
14         When considering the holding in Daubert on remand, the Ninth Circuit
15 observed that experts may not diverge from the methodology employed in the
16 relevant scientific community. Thus, when an expert offers an opinion on a cause
17 of death that is unsupported by the relevant literature, it should not be admitted.
18 Citing a holding from an earlier case, United States v. Solomon, 753 F.2d 1522,
19 1526 (9th Cir.1985), the Ninth Circuit found that Daubert imposes a rigorous for
20 the scientific technique that an expert employs. “It does not suffice that the
21 expert's methodology meet some of the requirements imposed by the scientific
22 community; it must meet all of the essential requirements. Selective borrowing
23 from generally accepted scientific methodology does not satisfy Solomon's
24 rigorous standard.” Inasmuch as Dr. Young’s opinion ignored the available peer-
25 reviewed literature on heroin toxicity, the evidence is inadmissible and insufficient
26 to support its admissibility.
27 ///
28 ///

                                              22
     Case 2:20-cr-00038-DSF Document 48 Filed 04/21/21 Page 26 of 26 Page ID #:231



 1                                   CONCLUSION
 2         Following a hearing on the foundation for Dr. Young’s hearing and the
 3 admissibility of his opinion evidence, the court should find, based on the foregoing
 4 that Dr. Young’s testimony does not meet the standards of Daubert or Rule 702
 5 and should therefore be excluded from evidence. Without any evidentiary support,
 6 the charge in Count Two should be dismissed as not presenting a legal basis for the
 7 jury to convict.
 8 Dated: April 20, 2021                  Respectfully submitted,
 9                                        LAW OFFICES OF VICTOR SHERMAN
10                                  By:   /s/ Victor Sherman
11                                        VICTOR SHERMAN
12                                        Attorney for Defendant,
                                          BRADFORD SHEPLEY
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            23
